Title: Mary Smith Cranch to Abigail Adams, 3 April 1800
From: Cranch, Mary Smith
To: Adams, Abigail


				
					My Dear Sister
					Quiny April 3d 1800
				
				you have not told me that the Lady in the undress who was presented at your Drawing Room had been connected with a Frenchman—but I suspect She had. I know not where else she could have got her impudence. a Shameless woman is a horrid sight. The frightful wigs the Ladies Wear here & cover up their own beautiful ringlets is an evidence of a great want of tast, but we are not yet so lost to every thing that is decent as to conceal Nothing which Nature has form’d
				Mr Whitney is quite in spirits upon having his petition granted about a House. mr clark is not quite Suited yet with one, but will leave it as soon as he can. Mr Whitney has given us an exellent Sermon & a prayer which would have charmd you to have heard to day. Tis our Fast. Mr waterman from Hingham preach’d this afternoon. he is not by any means equal to his Brother. it was a Strange wandering Sermon: some very good things, to. he aim’d often to be smart—& some times slighly, observing how Many great characters the country had lost the last year.— he Said, “Though these Lights are eclipsed by the Shadow’s of Death, yet blessed be God the Sun of Columbia Still Shines. we have reason to rejoice in his light & humbly to pray, that at the present crisis of human affairs he may not be eclipsed by the intervention of that political opaque Body which revolves about him in very eccentric elipses” what the People understood of this sentence I do not know: but it made many Smile
				Mr cranch receiv’d a Letter to day from your son Thomas in which he Says you were more unwell than have you been. dont be sick my Sister. the roads are very good now you will try to get home as fastt as you can, but I know it will be difficult for you to leave Philadelphia long before your Family do as you do not expect to return to it again as a residence. at present you have double cares. your works here & providing for your Families for the coming year have caus’d you perplexities which I dare say has driven Sleep from your eyes. but do not be anxious Your Rooms will be raised next week & the work will go on fast your Garden will also be attended too immideally.

Doctor Tufts is here three or four times a week & every thing is in Motion the weather has been So stormy & cold that it would have been in vain to have attemptd any thing Sooner— Mr Porter Stays upon the place. She wants help. Mrs Tufts likes Zuba So Well that I believe She will try to perswaid mrs Porter to get other help for herself. I gave the Letter to the Doctor in which you say you presume She will return to you this spring as She had ingag’d to do. it seems to disconcert them a little, but the Doctor told Me that if She had made that ingagment & was willing to abide by it She must return. I knew nothing about it more than what you have written. I have talk’d with Mrs Black about Mrs Briggs for a cook. she Says she will do very well if She has a Mind to, & She think she would if nothing More was requir’d of her. the Doctor thinks she will not answer your purpose: I must make further inquiries about her Mrs Black thinks She is with Mr Alleyne she came to her to inquire about her
				I will inquire for others. I will get a muff for Mrs Porter when I go to Boston I have not been there for a long time, & I shall see to geting the Flax
				I had a Letter the other day from West Point mr Cranch has been dangerously Sick with a Slow Nervous Fever ever since She receiv’d your Letter, & they all appear to be in low spirits She is worn out with watching & fatigue
				mr & mrs Greenleaf & all your Neighbours send their respects & Love Mr G is recoverd pretty well his lame knee. Doctor Phipps is geting better we take him to ride when the weather will do. I went to see him a Teusday he is nothing but Skin & Bone Surrounded with little crying children, & his wife in the next Room lockd in, making a distres’d Noise which tho’ he cannot hear yet he knows. he want somebody to take proper care of him & see that he has proper food. I sent him Dinner yesterday & he was as much pleas’d as if he was a child. he has been too sick to read, & has no object to afford him comfort: he has only that woman for his housekeeper who liv’d at Capn Peter Brackets. She drinks you know to excess— when she can get enough to make a fool of herself miss Lazel thanks you for your good opinion of her & hopes to behave so as always to deserve it. She does improve & has a very good heart & acts from Principle. If they will let her stay long enough She will make the most of a Literary character of any of the Family. She is fond of her Book but People judge Strangly when they think a Miss of 15 fifteen who knew nothing before can acquire sufficient knoledge prudenc

& discretion in a few months to guide them thro’ the critical age Period from Sixteen to twenty one—the most dangerous of their whole Lives, especially if they are very gay I should make Something of this Girl if I could have her long enough. she is unhappy in being the youngest child her elder Sisters think they may command her without feeling the tenderness of a Parent or having ever been quallified for their Situation, & her mother, not one of them but herself treats with any kind of respect It is much worse than having No Mother
				with Love & respects as due from Mr Cranch & your Nieces to you, & yours permit me to close affectionately yours
				
					Mary Cranch
				
			